Citation Nr: 0944813	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  03-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to September 
1990 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The Veteran has testified at Board hearings in February 2006 
and May 2007.  Transcripts of these hearings have been 
associated with the claims file. 

In November 2007, the Board granted the Veteran's motion to 
have this case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2009).

This matter was previously remanded by the Board in September 
2006 and December 2007.  

As two Veterans Law Judges of the Board (VLJ's) have held 
hearings with regard to the issues in this appeal, a panel of 
three VLJ's will decide this appeal.  See 38 C.F.R. § 20.707 
(2009).

As noted in September 2006, in the Veteran's claims folder, 
there is a copy of the January 2002 rating decision on 
appeal.  The Veteran appears to have mailed it to the RO 
after highlighting and writing on the decision.  It appears 
that he disagreed with all five issues contained in the 
January 2002 rating decision, even though his April 2002 
Notice of Disagreement (NOD) only expresses disagreement with 
three of the five issues.  The copy of the rating decision 
with the Veteran's handwriting on it has no date stamp, so 
the Board is unable to determine whether it is a timely NOD.  
Therefore, the issues of service connection for a sleep 
disorder and a rash are again referred to the RO for 
adjudication of the question of the timeliness of the NOD.

At his May 2007 hearing, the Veteran asserted claims for 
irritable bowel syndrome, left wrist condition, headaches, a 
skin rash condition and fibromyalgia with musculoskeletal 
pain as due to an undiagnosed illness under 38 C.F.R. § 3.317 
(2009).  As they previously were mentioned in the December 
2007 Board decision, these issues are again referred to the 
RO for adjudication.


FINDING OF FACT

The Veteran does not have a current gastrointestinal disorder 
that was first manifest in service or within one year 
thereafter, and the current disorder has not otherwise been 
shown to be etiologically related to service.


CONCLUSION OF LAW

Any current gastrointestinal disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, the Veteran was initially furnished with a 
generic notice letter in May 2002, a few months after the 
issuance of the January 2002 rating decision.  A more 
specific notice letter was furnished to the Veteran in 
January 2008.  In this letter, the Veteran was also informed 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The appeal was subsequently readjudicated in a 
Supplemental Statement of the Case issued in October 2009.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in September that was fully 
adequate for the purposes of this appeal.  Notably, the 
examiner reviewed the Veteran's claims file in conjunction 
with an examination, conducted a thorough examination of the 
gastrointestinal system, and provided a detailed medical 
opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including peptic ulcers, will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the Veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board notes that while the Veteran has the 
requisite service for consideration under 38 C.F.R. § 3.317, 
he has specifically indicated during his May 2007 hearing 
that he wishes to instead have the claimed disorder addressed 
on a direct basis and under the provisions of 38 U.S.C.A. 
§ 1101 and 38 C.F.R. §§ 3.307 and 3.309.  Moreover, as noted 
above, the issue of irritable bowel syndrome, claimed as an 
undiagnosed illness, has been referred to the RO for further 
development.  

A review of the Veteran's service treatment records reveals 
that at the time of his March 1988 entrance examination, he 
was noted to have normal findings for the abdomen and viscera 
and anus and rectum.  The Veteran checked the "no" boxes 
when asked if he had or had ever had frequent indigestion; 
stomach, liver or intestinal trouble; or gallbladder trouble 
or gall stones.  He did report hospitalization for "hernia 
in the stomach" at age 5.

In May 1990, the Veteran was seen with complaints of diarrhea 
for a six day period.  He noted that the diarrhea had ceased, 
but he now had constipation.  

In July 1990, the Veteran was seen with constant complaints 
of pain in the abdominal area.  A diagnosis of 
gastroenteritis was rendered.  

At the time of a July 1990 service separation examination, 
normal findings were again reported for the abdomen and 
viscera and anus and rectum.  On his July 1990 report of 
medical history, the Veteran checked the "yes" boxes when 
asked if he had or had ever had frequent indigestion and 
stomach, liver, or intestinal problems.  In the notes section 
of the report, the Veteran was noted to have stomach and 
indigestion problems by history.  

On February 1991 reports of medical history, the Veteran 
cheeked the "no" boxes when asked if he had or had ever had 
frequent indigestion; stomach, liver or intestinal trouble; 
or gall bladder trouble or gall stones.

In April 1991, the Veteran was with complaints of abdominal 
cramps and loose stool.  A diagnosis of gastroenteritis was 
rendered.  

On his April 1991 service separation report of medical 
history, the Veteran again checked the "no" boxes when 
asked if he had or had ever had frequent indigestion; 
stomach, liver or intestinal trouble; or gall bladder trouble 
or gall stones.  In the notes section it was indicated that 
the Veteran had had diarrhea for one week while in Southwest 
Asia but had had no problems since that time.  At the time of 
his separation examination, normal findings were reported for 
the Veteran's abdomen and viscera and anus and rectum.  

Treatment records received subsequent to the Veteran's 
separation from service reveal that he was seen with 
complaints of abdominal pain in September 1998.  At that 
time, the Veteran reported that he began experiencing nausea, 
pain, and vomiting two days earlier.  It was the examiner's 
assessment that the Veteran had abdominal pain of unknown 
etiology; intravascular volume depletion; and a 
gastrointestinal (GI) hemorrhage.  Further testing was 
ordered.  

The Veteran underwent a sigmoidoscopy later that month.  
Postoperative diagnoses were very small hemorrhoid and 
sigmoid erosions, secondary to scope trauma.  

In February 1999, the Veteran was seen with complaints of 
vomiting for three days and not being able to keep anything 
down.  Discharge diagnoses were cholecystitis, 
gastroenteritis, and stomach virus. 

In December 1999, the Veteran was seen for complaints 
consistent with upper GI bleeding with symptoms of melena and 
weakness.  Testing performed at that time revealed a healing 
gastric ulcer in the prepyloric region and gastritis with 
hiatal hernia and Grade I esophagitis.  

The Veteran was again seen with complaints of abdominal pain 
in October 2000.  Discharge diagnoses of gastroenteritis and 
constipation were rendered.  

In a March 2001 statement in support of his claim, the 
Veteran indicated that he was working as a line cook.  He 
reported that he tried to work a 40 hour week even though his 
stomach was upset, and he vomited a lot at work.  

In his May 2002 notice of disagreement, the Veteran indicated 
that his stomach problems started while on active duty.  The 
symptoms were minor, so he did not go to sick call.  The 
symptoms became more progressive and finally developed into 
the current diagnostic picture.  He stated that it was his 
belief that he picked up a "bug" while in Saudi Arabia.  

At the time of a January 2003 Persian Gulf Registry 
examination, the Veteran was diagnosed as having peptic ulcer 
disease; abdominal pain and constipation for the last ten 
years; and questionable irritable bowel syndrome.  

In his September 2003 substantive appeal, the Veteran 
reported that he did not have stomach problems at the time of 
his entrance into each active duty period.  He noted that he 
developed a stomach problem while in Saudi Arabia which was 
diagnosed as gastroenteritis.  He stated that his disability 
was off and on.  It was his belief that his current 
gastroenteritis was related to his Gulf War service.

At the time of a January 2004 hearing before a local hearing 
officer, the Veteran testified that prior to 1988 he did not 
have any stomach problems.  He noted that when he was in 
Saudi Arabia he was sick for a whole week with diarrhea, 
vomiting, and constipation.  He stated that he was given 
Zantac and everything was fine.  The Veteran indicated that 
if he did not take Zantac, he would throw up.  He noted that 
after getting out of service he would vomit constantly.  He 
stated that he was still having bowel problems and problems 
with vomiting.  

In a January 2006 treatment record, the Veteran was noted to 
have recurrent abdominal pain due to a hiatal hernia.  

In a January 2006 report, Dr. R. Schub, F.A.C.P., noted that 
the Veteran reported having had abdominal pain since the Gulf 
War.  Dr. Schub stated that the Veteran was requesting an 
opinion about the etiology of his current stomach problems.  
It was Dr. Schub's assessment that the Veteran had a long-
term history of right-sided abdominal pain and nausea with 
none at the time of the examination.  Dr. Schub did not 
provide an opinion as to the etiology of the Veteran's 
current abdominal pain or its relation, if any, to his period 
of service.  

At his February 2006 hearing, the Veteran testified that his 
stomach problems began when he was in Saudi Arabia.  He 
indicated that he contracted something.  The Veteran stated 
that he had bouts of diarrhea, vomiting, and constipation 
which lasted an entire week.  He noted that he was diagnosed 
with gastroenteritis and given something for his symptoms.  
The medication was Zantac.  The Veteran testified that while 
he continued to throw up in service he was not seen by any 
physician.  He reported that he was seen in 2000 for his 
gastrointestinal problems.  The Veteran indicated that he was 
being seen by private and VA physicians for his stomach 
problems.  He noted that his private physician had related 
his current stomach problems to his period of service.  The 
Veteran requested that the record remain open to submit a 
statement in support of his claim.  

In a July 2006 report, the Veteran's private physician, G. 
Rufael, M.D., indicated that the Veteran expressed his belief 
that he contracted something when he went to Saudi Arabia.  
Following examination, a diagnosis of irritable bowel 
syndrome was rendered, but no commentary was offered as to 
etiology.

At the time of his September 2007 hearing, the Veteran 
testified that he did not want his claim considered under the 
provisions of 38 C.F.R. § 3.317 as he currently had a 
diagnosed illness.  He indicated that he was diagnosed with 
gastroenteritis in service and then diagnosed with a hiatal 
hernia after service.  He expressed his belief that his 
current gastrointestinal problems had their onset in service.  

Following a December 2007 remand, the Veteran underwent a VA 
examination in September 2009.  The examiner noted that the 
claims folder and medical records were reviewed.  The 
examiner indicated that an upper GI series that had been 
performed in July 2009 had yielded normal findings.  
Following examination, a diagnosis of gastroesophageal reflux 
disease was rendered.  The examiner noted that the Veteran's 
service treatment records showed diagnoses of gastroenteritis 
and viral gastroenteritis.  It also showed bouts of diarrhea.  
The examiner stated that he found no evidence indicating that 
the above disorders preexisted service.  The examiner 
indicated that the Veteran currently had symptoms consistent 
with GERD or reflux disease.  The examiner stated that he did 
not see diagnoses of these in his service records.  He opined 
that the disorders in his service records that had any 
similarity to his current complaints were of a self-limited 
nature and not chronic disorders.  Accordingly, he found no 
association between any of the Veteran's current disorders 
and those listed in his service record.  

The Board has considered the above evidence and initially 
finds that the Veteran's reported history of hernia, from his 
entrance questionnaire in March 1988, does not reflect a pre-
service disability present at entry into service.  There is 
no separate indication of such disability at entry, and the 
September 2009 VA examiner found no such disability to exist 
prior to service.  The Board accordingly will not further 
address this case in light of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.306 but will instead focus on the question on 
in-service incurrence.

In this regard, it is evident from the September 2007 hearing 
testimony that the Veteran has asserted continuous 
gastrointestinal symptoms since service.  This continuity of 
symptomatology, however, is substantially called into 
question by the April 1991 service separation report of 
medical history, in which the Veteran denied stomach 
problems.  Given such a denial, contemporaneous with 
separation from service, the Board does not find the current 
contentions of continuous symptoms since service to be 
credible.  See Buchanan v. Nicholson, 451 F.3d at 1336-7 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

The Board is aware of 38 C.F.R. § 3.303(d) and has considered 
whether service connection may be awarded for a disorder 
first noted after service.  In the present case, however, the 
claims file contains no competent medical evidence supporting 
a link between a post-service disorder and service.  Indeed, 
the only medical evidence of record addressing this question, 
the September 2009 VA examination report, clearly indicates 
the contrary.  Moreover, with a determination based on 
causation, as opposed to observation of continuous symptoms, 
the Veteran has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a competent medical opinion.  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to this question.  See Espiritu v. 
Derwinski, supra (a veteran is not competent to offer 
opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a gastrointestinal 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a gastrointestinal disorder is denied.  



   _____________________________	   
_____________________________
           WAYNE M. BRAEUER			       M. E. LARKIN
              Veterans Law Judge,			   Veterans Law 
Judge,
         Board of Veterans' Appeals 		         Board 
of Veterans' Appeals 


__________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


